DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5327917 (LEKWAUWA hereinafter) in view of Short and Long Wave Ultraviolet Irradiation of NNN In Vitro and In Tobacco (PERINI hereinafter).
Regarding claims 15 and 20, LEK WAUWA teaches a method for forming an aerosol- generating substrate (col. 2, lines 14-18), comprising: providing a tobacco slurry (col. 4, lines 23- 
LEKWAUWA does not expressly teach irradiating the tobacco slurry with UV light to reduce tobacco-specific nitrosamine (TSNA).
PERINI teaches using UV irradiation of tobacco slurries at a wavelength of 366 nm to breakdown nitrosamines (abstract). It would have been obvious for one of ordinary skill in the art at the time of filing to have applied the UV irradiation at a wavelength of 366 nm, as taught
by PERINI, to the tobacco slurry of LEKWAUWA with a reasonable expectation of success and predictable results, specifically the breakdown of nitrosamines (abstract).
Regarding claim 16, while PERINI teaches applying UV light to a tobacco slurry, PERINI does not explicitly provide guidance as to whether this is done before, during or after casting the tobacco slurry. However, given that the only times in the process when the irradiation could be done is before, during or after casting, one of ordinary skill in the art at the time of the invention could have pursued the known potential solutions with a reasonable expectation of success. The courts have held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claims 17-18 and 22, the combined teaching of LEKWAUWA and PERINI does not expressly teach the light irradiance or the time of irradiance of the ultraviolet light irradiation. However, it would have been obvious to one of ordinary skill in the art at the time 
Regarding claims 21 and 23, this claim is directed to a result of performing the claimed method steps. Since the claimed method steps of claims 15-18, 20 and 22 are met, this limitation is also met.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Perini considers the UV treatment in respect of tobacco slurries at the 254 nm wavelength only and thus there is no teaching or suggestion in Perini of the UV irradiation of a tobacco slurry at the wavelength of 366 nm and states that section (b) of “Results and Discussion” and the “Conclusion” support this argument, the Examiner respectfully disagrees. Perini teaches that Table II presents the data obtained from four similar experiments all carried out at a pH range of 4-5 at 254 nm irradiation in the paragraph bridging pages 4 and 5. However, this is just one Table presenting data from four experiments. This is one set of data but it does not teach away from the overall teaching of the paper which states irradiating tobacco slurries at 366 nm. Specifically, the “Introduction” section states, “Short and long wave ultraviolet (UV) irradiations were carried out on NNN solutions, aqueous tobacco slurries, and tobacco at appropriate moistures.”
Regarding the argument that Perini teaches away from the direct UV irradiation of a tobacco slurry because Perini teaches that even when forming a tobacco slurry, the liquid 
Regarding the argument that even if the person of ordinary skill in the art had started from Lekwauwa, there would have been nothing to have motivated or otherwise led such a person to have considered modifying Lekwauwa in view of Perini, the Examiner respectfully disagrees.  LEKWAUWA does not expressly teach irradiating the tobacco slurry with UV light to
reduce tobacco-specific nitrosamine (TSNA). PERINI teaches using UV irradiation of tobacco slurries at a wavelength of 366 nm to breakdown nitrosamines (abstract). It would have been obvious for one of ordinary skill in the art at the time of filing to have applied the UV irradiation at a wavelength of 366 nm, as taught by PERINI, to the tobacco slurry of LEKWAUWA with a reasonable expectation of success and predictable results, specifically the breakdown of nitrosamines (abstract).
Regarding the argument that there is no teaching or suggestion in Perini of irradiating a tobacco slurry with UV light for less than 180 minutes because Perini teaches UV irradiation of tobacco slurries for 3 days or 5 days in Table II, the Examiner respectfully disagrees. This is one particular embodiment of Perini, but Perini does not teach away from UV irradiation of a tobacco slurry because Perini does not criticize, discredit, or otherwise discourage other time periods which it would have been obvious for one of ordinary skill in the art at the time of filing to have optimized. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANA B KRINKER/Examiner, Art Unit 1747           
                                                                                                                                                                                             /Michael J Felton/Primary Examiner, Art Unit 1747